Title: To George Washington from Henry Carbery, 25 July 1789
From: Carbery, Henry
To: Washington, George



Sir,
New York July 25th 1789

Though I feel from my peculiar situation, the most distressing difficulty in Addressing myself to You, I am flattered an Apology would be unnecessary in persuing a Line marked out by Yourself, for Applicants to observe. I will not trouble You, Sir, with a detail of my Family, however antient, or much to my Credit—nor will I dwell upon my Sufferings—or the blood I have spilt, and property I have lost, by my early, and steady Patriotism. My character is known to some Gentlemen in the Legislature—and I take the liberty of refering to, Mr Chas Carroll, Mr Henry, Mr Seney, Mr Daniel Carroll, Mr Smith Mr Gale, Mr Stone, Mr Grayson, and Mr Hartley, with whom I served in the Army from the beginning of Seventy Seven untill his Resignation.
If You can Forgive me, Sir, for one single act of Indiscretion, for which I can never forgive myself, You will make me happy, and I shall ever consider myself as under the most particular, and Sensible Obligations.
My first Object would be a Military Capacity, but as no Troops are raising, I should receive with a great deal of Gratitude, an appointment in the Customs, meerly sufficient to maintain me—For such an employment I am fitted from my knowledge in Accounts—and I trust I should not disgrace Your Nomination.
Though I should not flatter myself with emoluments equal to

my diligence, Yet I should enjoy the Delightful Idea of being Restored to the Bosom, and Confidence of my Country—and of ranking once more, with Those who have fought, and Suffered for America. I was a Youth, Sir, at School in Maryland, the place of my nativity, when the Freedom of Your Country called you forth in the late Contest. Not very long after Your departure, I took my Leave of very aged, and Tender Parents—One of whom, I saw no more. It would be wrong in me to proceed with a Narrative of my uncommon Story, lest it might too much affect the Goodness of a Man, to whom I sincerely wish the most uninterupted Series of perfect Tranquility, Health, and Happiness. I am, Sir, Your Devoted hble Servt

Henry Carbery

